Name: Council Regulation (EEC) No 1245/89 of 3 May 1989 fixing the aid for hemp seed for the 1989/90 marketing year
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 129 / 6 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1245 / 89 of 3 May 1989 fixing the aid for hemp seed for the 1989/90 marketing year Whereas application ofthe abovementioned criteria gives the amount indicated below, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community and in particular Article 43 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 3698 / 88 of 24 November 1988 laying down special measures for hemp seed I 1 ), and in particular Article 1 ( 1 ) thereof, Having regard to the proposal from the Commission^ 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Article 1 ( 1 ) of Regulation (EEC) No 3698 / 88 stipulates that aid for hemp seed is to be fixed annually at a level that is fair to producers , account being taken of the supply requirements of the Community; Article 1 The aid for hemp seed for the 1989 /90 marketing year shall be ECU 25 per 100 kilograms. Article 2 The aid indicated in Article 1 shall apply to bulk seed that is sound , unadulterated and of merchantable quality . Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES 0 ) OJ No L 325 , 29 . 11 . 1988 , p. 2 , ( 2 ) OJ No C 82, 3 . 4 . 1989 , p. 24 . ( 3 ) OJ No C 120, 16 . 5 . 1989 . ( 4 ) Opinion delivered on 31 March 1989 (not yet published in the Official Journal ).